Citation Nr: 1829382	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  17-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the entire body.

4.  Entitlement to service connection for a left foot disorder, including gout.

5.  Entitlement to service connection for a right foot disorder, including gout.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to December 1981 and from December 1981 to March 1984.  He was discharged from the second period of service "under other than honorable conditions."

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2013 and January 2017 by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for arthritis of the entire body, left foot disorder to include gout, right foot disorder to include gout, a low back disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was given a discharge under other than honorable circumstances in lieu of court martial based on his request for voluntary separation in February 1984.

2.  An Administrative Decision from August 5, 2010, stated that the Veteran's period of service from June 20, 1978 to December 20, 1981, is not considered a bar to the payment of VA benefits, but the Veteran's period of service from December 21, 1981 to March 7, 1984, is considered a bar to payment of VA benefits.

3.  The weight of the evidence is in relative equipoise as to whether the Veteran's current hearing loss was sustained or was caused by acoustic trauma during service.

4.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from service is a bar to VA benefits.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (2017).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5103(a), 5103A (West 2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to this claim, and the appeal may be considered on the merits.

II.  Character of Discharge and Eligibility for VA Benefits

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  38 U.S.C. § 1110; Cropper v. Brown, 6 Vet. App. 450 (1994); see Robertson v. Shinseki, 26 Vet. App. 169 (2013), aff'd sub nom. Robertson v. Gibson, 759 F.3d 1351 (Fed. Cir. 2014) ("A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.").  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The Veteran served in the active military and was released under conditions other than dishonorable.

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a), and regulatory bars listed in 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).

Regulatory bars to benefits include those based on other than honorable discharges due to mutiny or spying, offenses involving moral turpitude, or acceptance of an undesirable discharge in lieu of court-martial.  38 C.F.R. § 3.12(c).  On February 13, 1984, the Veteran voluntarily requested discharge for the good of the Service because of charges for willfully disobeying a lawful order and wrongfully communicating a threat.  See Military Personnel Record.  The Veteran's Form DD 214 notes the Veteran was discharged under other than honorable conditions.

In August 2010, the VA issued an Administrative Decision, finding that the Veteran's discharge for the period of service from June 20, 1978 to December 20, 1981, is not considered a bar to the payment of VA benefits.  However, the Veteran's discharge for the period of active service from December 21, 1981 to March 7, 1984, was under other than honorable conditions, and is considered a bar to the payment of VA benefits, in accordance with 38 C.F.R. § 3.12.

Based on the VA's August 2010 Administrative Decision, the Veteran is only eligible for VA benefits for service connected disabilities related to the period of service from June 20, 1978 to December 20, 1981.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004)).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C. §§ 1111, 1113; 38 C.F.R. § 3.304(b).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


A.  Bilateral Hearing Loss

The Veteran contends that he was exposed to hazardous noise while in service that led to his current hearing loss.

According to the Veteran's Form DD 214, the Veteran's military occupation specialty is noted as infantryman.  The VA conceded exposure to acoustic trauma in service.

The Veteran was afforded a VA examination in October 2012 and his audiogram showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
25
40
50
70
85

Speech audiometry revealed speech recognition ability of 92 percent for the right ear and 84 percent for the left ear.  The VA examiner found sensorineural hearing loss in both the right and left ears.  Based on the speech recognition results, Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Veteran reported hearing loss for over 30 years and cited an incident in which a machine gun blew up in his hands.  He was also exposed to numerous weapons and tanks, with ear protection part of the time.  The examiner stated that, according to the medical literature, current knowledge holds that noise-induced hearing loss occurs immediately and there is no scientific support for delayed onset of noise-induced hearing loss weeks, months, or years after the exposure event.  The Veteran's last audiometer examination during his eligible period showed hearing levels within normal limits in November 1980:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
10
10
20

See STR-Medical, pg. 38.

The examiner stated she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because there was no separation audiogram.  The Veteran's service treatment records indicate he waived his medical examination at separation.  See STR-Medical, pg. 28.  The examiner cited to medical literature, quoting, "[i]f documentation of the existing hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure during prior military service, or whether the individual's hearing loss was acquired during military service."

The Veteran was afforded a Board hearing in October 2017.  The Veteran testified that his hearing problems started in service when a 50-caliber rifle exploded in his face and he noticed he was unable to hear his first sergeant speaking to him.  After his separation from service, the Veteran worked for a pipe-manufacturing company, where he wore hearing protection.  The employer required annual mandatory hearing tests of its employees.  He testified he became aware of the severity and continuous progression of his hearing loss based on his annual hearing test results.

The Veteran is competent to note his hearing loss experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's assertions regarding the onset of his hearing loss and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his description of an in-service noise exposure is consistent with the circumstances of his service as documented by his Form DD-214.  He has consistently stated that he experienced hearing loss during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.

The overall evidence appears to be in relative equipoise as to whether the claimed hearing loss is related to service.  Resolving the issue in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  Thus, the benefit sought on appeal is granted.

B.  Tinnitus

The Veteran contends that he was exposed to hazardous noise while in service that led to his current tinnitus.

According to the Veteran's Form DD 214, the Veteran's military occupation specialty is noted as Infantryman.  The VA conceded exposure to acoustic trauma in service.

The Veteran was afforded a VA examination in October 2012 and he reported recurrent tinnitus.

The examiner stated that, according to the medical literature, current knowledge holds that hearing loss occurs immediately and there is no scientific support for delayed onset of noise-induced hearing loss weeks, months, or years after the exposure event.  The Veteran's last audiometer examination during his eligible period showed hearing levels within normal limits in November 1980.  It is unclear whether the incident that caused the onset of the Veteran's tinnitus was during his eligible period before December 1981 or after that period.

Furthermore, the Veteran's service treatment records indicate he waived his medical examination at separation.  See STR-Medical, pg. 28.  The examiner stated she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner cited to medical literature, quoting, "If documentation of the existing hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure during prior military service, or whether the individual's hearing loss was acquired during military service."

The Veteran was afforded a Board hearing in October 2017.  The Veteran testified that his tinnitus started in service when a 50-caliber rifle exploded in his face and his ears began to ring.  He noticed he was unable to hear his first sergeant speaking to him because the ringing in his ears was so loud.

The Veteran is competent to note what he experiences.  Layno, 6 Vet. App. at 470.  The Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his description of an in-service noise exposure is consistent with the circumstances of his service as documented by his Form DD-214.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran testified during the October 2017 Board Hearing that there are outstanding private treatment records had not been sought out or noted as unavailable by the RO.  Furthermore, the Veteran testified that he had not been afforded VA examinations for his claims of arthritis of the entire body, a left foot condition to include gout, a right foot condition to include gout, a lower back condition, and PTSD.  After the claims had been certified to the Board, additional VA treatment records were associated with the Veteran's claims file, showing current diagnoses for all of his claims.

The Board finds that further development is necessary in order to adequately adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran, notably records from Dr. Russell Rowan, Dr. Jeffrey Wasserman, Dr. Gina Hope, Dr. Carla Holloman, the Bond Community Health Clinic, and the Capital Regional Medical Center in Tallahassee, Florida.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  Obtain all pertinent VA records not already associated with the claims file.

2.  After all available records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's arthritis.  The claims file must be reviewed and all necessary tests should be conducted.

The examiner must provide the following opinions:

a).  Does the Veteran have a current diagnosis of arthritis at any time during the appeal period?

b).  If yes, is it at least as likely as not (50 percent or greater) that the Veteran's arthritis was incurred in or is otherwise related to his military service?  Identify what parts of the Veteran's body are affected by arthritis.

c).  If yes, is it related to the Veteran's period of service from June 20, 1978 to December 20, 1981?

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all findings and opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's bilateral foot conditions, to include gout.  The claims file must be reviewed and all necessary tests should be conducted.

The examiner must provide the following opinions:

a).  Does the Veteran have a current diagnosis of a foot condition, including gout, at any time during the appeal period?

b).  If yes, is it at least as likely as not (50 percent or greater) that the Veteran's foot condition(s) was/were incurred in or is/are otherwise related to his military service?  Identify whether the condition affects one foot or both feet.

c).  If yes, is/are the foot condition(s) related to the Veteran's period of service from June 20, 1978 to December 20, 1981?

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all findings and opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's lower back condition.  The claims file must be reviewed and all necessary tests should be conducted.

The examiner must provide the following opinions:

a).  Does the Veteran have a current diagnosis of a lower back condition at any time during the appeal period?

b).  If yes, is it at least as likely as not (50 percent or greater) that the Veteran's lower back condition was incurred in or is otherwise related to his military service?

c).  If yes, is it related to the Veteran's period of service from June 20, 1978 to December 20, 1981?

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all findings and opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  The claims file must be reviewed and all necessary tests should be conducted.

The examiner must provide the following opinions:

a).  Does the Veteran have a current diagnosis of an acquired psychiatric disorder, to include PTSD and any other psychiatric disorders, at any time during the appeal period?

b).  If yes, is it at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorder(s) was/were incurred in or is/are otherwise related to his military service?

c).  If yes, are any of the psychiatric disorders related to the Veteran's period of service from June 20, 1978 to December 20, 1981?

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including events in service.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all findings and opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After completing any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


